COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 COUNTY OF EL PASO, TEXAS,                                         No. 08-18-00039-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 v.                                                                 205th District Court
                                                 §
 MONICA MIRANDA,                                                 of El Paso County, Texas
                                                 §
                                Appellee.                            (TC# 2011-2224)
                                                 §


                                 MEMORANDUM OPINION

       The County of El Paso, Texas and Monica Miranda have filed a joint motion to set aside

the trial court’s judgment and remand the cause to the trial court for dismissal of the suit with

prejudice. See TEX.R.APP.P. 42.1(a)(2)(B). The motion is granted. Accordingly, the trial court’s

judgment is set aside without regard to the merits and the cause is remanded to the trial court for

dismissal of the case with prejudice in accordance with the agreement of the parties.


                                             GINA M. PALAFOX, Justice
August 15, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.